MORROW, Presiding Judge.
The conviction is for robbery; penalty assessed at confinement in the penitentiary for five years.
The indictment is regular. The facts heard in the trial court are not brought up for review. There are no bills of exception complaining of the ruling of the court. No criticism of the trial is presented in any form that would require discussion.
The motion for new trial is not verified and presents no matters of importance.
No error having been perceived or pointed out, the judgment is affirmed.